Case: 13-11499        Date Filed: 03/20/2014      Page: 1 of 13


                                                                                   [PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                     No. 13-11499
                               ________________________

                       D.C. Docket No. 6:12-cv-01560-RBD-GJK

WINNIFRED BELL,
et. al,

                                                                      Plaintiffs - Appellants,

                                            versus

CITY OF WINTER PARK, FLORIDA,
et. al,
                                                                     Defendants - Appellees.
                               ________________________

                      Appeal from the United States District Court
                          for the Middle District of Florida
                            ________________________

                                      (March 20, 2014)

Before TJOFLAT, FAY and ALARCÓN, ∗ Circuit Judges.


TJOFLAT, Circuit Judge:


       ∗
         Honorable Arthur L. Alarcón, United States Circuit Judge for the Ninth Circuit, sitting
by designation.
                Case: 13-11499        Date Filed: 03/20/2014       Page: 2 of 13


       Winnifred Bell, Allura Lightfoot, and Deanna Waller (collectively, the

“Plaintiffs”) challenge the City of Winter Park’s Ordinance No. 2886-12, which

generally prohibits targeted picketing within 50 feet of a residential dwelling, as an

unconstitutional infringement on their First Amendment right to freedom of

speech. The City moved to dismiss the Plaintiffs’ complaint under Federal Rule of

Civil Procedure 12(b)(6). The District Court, after considering the parties’

memoranda in support of and against the City’s motion, granted the motion and

dismissed the case. The Plaintiffs now appeal.1 For the reasons outlined below,

we affirm in part and reverse in part.

                                                I.

       The City of Winter Park adopted Ordinance No. 2886-12 on September 24,

2012, 2 after finding that “there has occurred in the City of Winter Park a

documented series of protest or picketing activity specifically targeted against an

individual residing in a single family home . . . [and] this individual has feared for

her safety as a result of this picketing activity,” and that “there have been reported

       1
          Because we are reviewing the District Court’s grant of the City’s motion to dismiss for
failure to state a claim upon which relief can be granted, we exercise de novo review. See
Griffin Indus., Inc. v. Irvin, 496 F.3d 1189, 1199 (11th Cir. 2007).
       2
          In their verified complaint, the Plaintiffs attached a copy of an emergency ordinance the
City passed prior to Ordinance No. 2886-12. The emergency ordinance was temporary and
would expire 60 days after its passage unless the City adopted a permanent ordinance.
Ordinance No. 2886-12 is that permanent ordinance and it is virtually identical in all relevant
respects to the emergency ordinance. We therefore refer to the permanent ordinance, which was
submitted as Doc. 16, despite the fact that it was not attached to the Plaintiffs’ complaint.
                                                 2
                 Case: 13-11499       Date Filed: 03/20/2014       Page: 3 of 13


instances during the last several years in which the domestic tranquility has been

disturbed in residential areas by organized picketing and protest in residential areas

directed against specific targeted residents living in those areas.” Record, Doc. 16,

at 8. The Ordinance contained seven sections, two of which are relevant in this

case. Section 2 created a new § 62-79 of the Municipal Code of the City of Winter

Park, which states:

       It shall be unlawful for any person or persons to picket, protest or
       conduct any picketing or protesting activity within a buffer area of 50
       feet from the property line of any dwelling unit in the City of Winter
       Park. It shall also be unlawful for any person or persons to picket,
       protest or conduct any picketing or protesting activity in any park,
       public street, public right-of-way, or on a sidewalk, where such
       activity impedes or interferes with the rights of others to travel on or
       in such areas in a safe manner, consistent with the traditional
       pedestrian, bicycle or motor vehicle use of such areas.

Record, Doc. 16, at 12. 3 Section 3 of the Ordinance amended § 62-77 of the

Municipal Code to add a new provision, which reads:


       3
           The Ordinance defines “picket,” “picketing,” or “protest” to mean
       any assembly of one or more persons, who, through conduct, speech or other form
       of expression, criticize, protest or complain about any matter in which a particular
       person, group of persons or type of person is specifically targeted for protest,
       complaint or criticism, and where such assembly stands, loiters, congregates or
       mills before or about a dwelling unit in which a person who is a target or subject
       of such protest resides or is perceived to reside.
       One or more persons may be considered picketing or protesting within the
       meaning of this Section even if the message being communicated is intended to
       be heard or seen by persons in addition to the resident or residents inside a
       dwelling unit.
The Ordinance defines “dwelling unit,” in relevant part, as

                                                 3
               Case: 13-11499        Date Filed: 03/20/2014       Page: 4 of 13


       A person regularly residing in a ‘dwelling unit’, as that term is defined
       in Section 62-79, may post a ‘no loitering’ sign on the property of
       such residence in which the person regularly resides, and an officer of
       the City may enforce this section against any person remaining in a
       public area, including a park, sidewalk, street, public right-of-way,
       after the sign is posted, who loiters, stands, sits, or lies before or about
       the dwelling unit on which property the ‘no loitering’ sign is posted,
       or remains on public property within a buffer area as defined in
       Section 62-79, of fifty (50) feet from the property line of such
       residence.

Record, Doc. 16, at 13. The City adopted the Ordinance by a 4–1 vote, with the

four City Commissioners voting in favor and the Mayor of the City voting against.

The Ordinance became effective immediately.

       On October 16, 2012, the Plaintiffs filed a verified complaint, alleging that

§§ 62-77 and 62-69 unconstitutionally abridge their freedom of speech. 4 The

Plaintiffs sought a temporary restraining order, a preliminary injunction, and a

permanent injunction restraining the City from enforcing the challenged provisions

of the Municipal Code; a declaration that the challenged portions of the Municipal



       a building or portion thereof that is designed for residential occupancy, and shall
       include single family homes, zero lot line residences, townhomes or connected
       homes, and duplexes, and other single and multi-family dwelling units located in
       [particular zoning districts]. Where a single family residence is grandfathered in
       another zoning district and is still used for single family residential purposes it
       shall be included in this definition. Excluded from this definition are apartment
       buildings and condominiums located in a commercial zoning district
Record, Doc. 16, at 11–12.
       4
         The Plaintiffs also raised a Free Exercise claim under the First Amendment and an
Equal Protection claim under the Fourteenth Amendment. Those claims were also dismissed,
but the Plaintiffs do not challenge their dismissal on appeal.

                                                4
               Case: 13-11499        Date Filed: 03/20/2014      Page: 5 of 13


Code constitute an impermissible restraint of their speech rights; damages; and

attorney’s fees. The District Court converted the Plaintiffs’ application for a

temporary restraining order to one seeking a preliminary injunction and took the

matter under advisement.

       The City filed a motion to dismiss the verified complaint and a

memorandum of law in support of its motion on November 14, 2012. The City

argued that the Ordinance is facially constitutional because it is a permissible

content-neutral regulation of speech. On March 7, 2013, the District Court granted

the City’s motion to dismiss, finding that the Ordinance is content-neutral, serves a

significant government interest, and is narrowly tailored to achieving those ends.

This appeal followed.

                                               II.

       The First Amendment provides, “Congress shall make no law . . . abridging

the freedom of speech.” U.S. Const. amend. I. 5 Despite the seemingly clear

imperative of the text of the First Amendment, the Supreme Court has held that a

content-neutral restriction of speech 6 is constitutional if it “serves a significant

       5
          The First Amendment is made applicable against the states through the Fourteenth
Amendment’s due process clause. Schneider v. State, 308 U.S. 147, 160, 60 S. Ct. 146, 150, 84
L. Ed. 155 (1939); see also Cantwell v. Connecticut, 310 U.S. 296, 303, 60 S. Ct. 900, 903, 84 L.
Ed. 1213 (1940).
        6
          Our principal inquiry in determining whether a restriction on speech is content-neutral
is “whether the government has adopted a regulation of speech because of disagreement with the
message it conveys. The government’s purpose is the controlling consideration.” Ward v. Rock
                                                5
                 Case: 13-11499         Date Filed: 03/20/2014          Page: 6 of 13


government interest,” is “is narrowly tailored” to achieving those ends, and leaves

ample alternative avenues for speech. Frisby v. Schultz, 487 U.S. 474, 484–85,

108 S. Ct. 2495, 2502–03, 101 L. Ed. 2d 420 (1988).7

        In Frisby, the Supreme Court upheld a municipal ordinance that prohibited

“focused picketing taking place solely in front of a particular residence.” Id. at

483, 108 S. Ct. at 2502. The Court recognized that the government has a

significant interest in “protecting the well-being, tranquility, and privacy of the

home,” id. at 484, 108 S. Ct. at 2502 (quoting Carey v. Brown, 447 U.S. 455, 471,

100 S. Ct. 2286, 2296, 65 L. Ed. 2d 263 (1980)), and in protecting the unwilling

listener, id. (“Although in many locations, we expect individuals simply to avoid

speech they do not want to hear, the home is different.” (citations omitted)). The

ordinance at issue was deemed narrowly tailored because “[t]he type of picketers

banned by the . . . ordinance generally do not seek to disseminate a message to the

general public, but to intrude upon the targeted resident, and to do so in an

especially offensive way.” Id. at 486, 108 S. Ct. at 2503. Finally, the ordinance

left open ample alternative channels for speech because protestors remained free to


Against Racism, 491 U.S. 781, 791, 109 S. Ct. 2746, 2754, 105 L. Ed. 2d 661 (1989) (citation
omitted).
        7
         This is not the same test that applies to content-based restrictions on speech. See
CAMP Legal Def. Fund, Inc. v. City of Atlanta, 451 F.3d 1257, 1280 (11th Cir. 2006) (“If the
regulation is content-based, it is subject to strict scrutiny; if the regulation is content-neutral, it is
subject to intermediate scrutiny.”).

                                                    6
              Case: 13-11499     Date Filed: 03/20/2014      Page: 7 of 13


march through residential areas, to go door-to-door proselytizing their views, and

to distribute literature. Id. at 484, 108 S. Ct. at 2502. Because the ordinance

withstood intermediate scrutiny, the Supreme Court held the ordinance was not

facially unconstitutional. Id. at 488, 108 S. Ct. at 2504.

      Section 62-79 is nearly on all fours with Frisby, and we thus hold that the it

is similarly facially constitutional. Section 62-79 does not regulate speech on the

basis of the content or viewpoint of the speech. Rather, it regulates the time, place,

and manner in which Plaintiffs can speak. The City did not adopt § 62-79 because

of any disagreement with any speech’s message. It adopted the Ordinance with a

stated purpose of safeguarding “the harmony, peace and tranquility of persons

residing in residential dwelling units” by ensuring that “they feel free in their own

homes, and safe from protests and picketing activity that targets them or that is

directed at them.” Record, Doc. 16, at 12.

      Although the Ordinance defines “picketing” to mean criticism, protest, or

complaint, those words describe picketing generally. See, e.g., Black’s Law

Dictionary 1264 (9th ed. 2009) (defining “picketing” as “[t]he demonstration by

one or more persons outside a business or organization to protest the entity’s

activities or policies”); Webster’s New World Dictionary 1021 (3d College ed.

1988) (defining “picket” as “a person, as a member of a labor union on strike,

stationed outside a factory, store, or public building, often carrying a sign, to
                                           7
              Case: 13-11499     Date Filed: 03/20/2014    Page: 8 of 13


demonstrate opposition to certain views or practices”). In other words, the

common use of the term picket denotes criticism; one does not usually picket in

favor of or in support of something. Section 62-79 is content neutral.

      Having determined that § 62-79 is content-neutral, we consider whether it

withstands intermediate scrutiny. We readily conclude that it does. Section 62-79

serves the same governmental interests the Supreme Court approved of in Frisby.

Moreover, § 62-79 is narrowly tailored to achieve those ends. Like the ordinance

in Frisby, “[t]he type of picketers banned by the [Winter Park] ordinance generally

do not seek to disseminate a message to the general public, but to intrude upon the

targeted resident, and to do so in an especially offensive way.” See Frisby, 487

U.S. at 486, 108 S. Ct. at 2503. And, as the Supreme Court noted, “even if some

such picketers have a broader communicative purpose, their activity nonetheless

inherently and offensively intrudes on residential privacy.” Id. Finally, § 62-79

leaves open alternative channels of speech. Like the protestors in Frisby, the

Plaintiffs remain free to march, to proselytize, and to distribute literature within 50

feet of the dwelling unit. They can even picket. If their picketing does not target a

particular person, group of persons, or type of person who resides in the dwelling

unit, they can continue to engage in general picketing within the buffer area.

Moreover, so long as the Plaintiffs remain 51 feet away from a dwelling unit, they


                                           8
                Case: 13-11499         Date Filed: 03/20/2014        Page: 9 of 13


remain at liberty to engage in targeted picketing. 8 Section 62-79 goes further than

the one in Frisby, as the Winter Park City Manager is required, on application, to

make City-owned land reasonably near or abutting a residential area available for

protest or picketing. The District Court’s dismissal of Plaintiffs’ challenge to § 62-

79 was proper.

                                                 III.

       Although we believe § 62-79 is facially constitutional, we harbor serious

concerns as to the constitutionality of the loitering provision of the Ordinance,

§ 62-77.9 Section 62-77 permits private citizens to post no loitering signs on their

       8
          In the District Court, the Plaintiffs argued that the Ordinance’s 50-foot buffer area is
constitutionally suspect. The District Court, it its order dismissing the verified complaint,
disagreed, noting:
       Plaintiffs’ counsel argued at the hearing that eliminating the buffer zone would
       make the ordinance more narrowly tailored and bring it in line with Frisby.
       Plaintiffs also contend that the ordinance is vague for similar reasons. The Court
       cannot agree. Eliminating the buffer zone would be more restrictive and more
       confusing to the protesters, not less. The way the ordinance is drafted, picketers
       know exactly how close they can get to the targeted residence, unlike in Frisby,
       where the ban was simply on picketing “before or about” a residence. The fact
       that this ordinance creates a specific, quantifiable buffer zone makes an even
       stronger case for its constitutionality than the ordinance approved in Frisby.
Record, Doc. 41, at 13 n.13 (citations omitted). On appeal, the Plaintiffs write that “[b]ecause
the trial court applied a limiting interpretation that removed the buffer zone, Plaintiffs do not
raise the issue in this appeal.” Appellants’ Br. at 34. However, the District Court’s order did no
such thing. The court did not apply any sort of limiting principle, nor did it sever the buffer area
provision of the Ordinance. Nevertheless, by not raising the issue on appeal, the Plaintiffs have
abandoned any argument that the 50-foot buffer area renders the Ordinance unconstitutional.
See United States v. Ford, 270 F.3d 1346, 1347 (11th Cir. 2001) (“[O]ur well established rule is
that issues and contentions not timely raised in the briefs are deemed abandoned.”).
       9
         On appeal, the Plaintiffs argue that the District Court did not address the
constitutionality of § 62-77 and that we therefore ought to remand the case to the District Court
                                                  9
               Case: 13-11499        Date Filed: 03/20/2014        Page: 10 of 13


property to prevent others from loitering, standing, sitting, or lying before or about

the dwelling unit on which the sign is posted. Like a no trespassing ordinance,

§ 62-77 permits a private citizen to prevent others from congregating on the

property. And if that were all § 62-77 did, we likely would find no First

Amendment problem. Cf. Frisby, 487 U.S. at 485, 108 S. Ct. at 2502

(“[I]ndividuals are not required to welcome unwanted speech into their own homes

and . . . the government may protect this freedom.”).

       However, § 62-77 goes beyond simply allowing a private citizen to control

the speech he allows on his property; the section permits private residents to

control the speech of others within a 50-foot buffer area of the citizen’s property.

The Ordinance makes clear that the buffer area includes “any park, public street,

public right-of-way, or sidewalk, located within an area that extends fifty (50)

linear feet in any direction measured from the property line of a dwelling unit.”

Record, Doc. 16, at 12. And § 62-77 expressly permits Winter Park police officers




for consideration of the matter. We do not agree. The City moved to dismiss the verified
complaint in its entirety, and the District Court dismissed the verified complaint in its entirety.
Although it is true that City did not advance a specific argument on the constitutionality of
§ 62-77 in its memorandum supporting its motion to dismiss, it made clear that it believed the
Ordinance, as a whole, was constitutional. We exercise de novo review of a District Court’s
granting of a motion to dismiss, Griffin Indus., Inc., 496 F.3d at 1199, therefore we are
conducting an independent review of whether the Plaintiffs’ verified complaint states a claim on
which relief can be granted. That the District Court’s order did not specifically analyze the
constitutionality of § 62-77 does not thwart our review of that Section on appeal.

                                                10
               Case: 13-11499       Date Filed: 03/20/2014       Page: 11 of 13


to enforce the loitering provision against any person “remaining in a public area,

including a park, sidewalk, street, [or] public right-of way, after the sign is posted.”

Record, Doc. 16, at 13. In other words, private citizens can decide that they dislike

the content or viewpoint of a speaker’s message and then contact the Winter Park

police to enforce § 62-77.

       To be sure, the loitering provision appears to be content neutral; it prohibits

loitering generally and does not target any particular form of speech or conduct.

However, § 62-77 grants virtually unfettered discretion in how it is enforced. That

is, the Ordinance allows private citizens to prohibit speech in traditional public

fora10 for any reason, including content- and viewpoint-based reasons. This strikes

us as unprecedented.11 “A grant of unrestrained discretion to an official

responsible for monitoring and regulating First Amendment activities is facially

unconstitutional,” Atlanta Journal & Constitution v. City of Atlanta Dep’t of

Aviation, 322 F.3d 1298, 1310 (11th Cir. 2003) (en banc), and we see little reason

to believe that a similar grant of unrestrained discretion to private citizens to

summon the police to prohibit First Amendment activities in public fora fares any

better. Section 62-77 permits private citizens to control the speech of other private

       10
           See Pleasant Grove City, Utah v. Summum, 555 U.S. 460, 469, 129 S. Ct. 1125, 1132,
172 L. Ed. 2d 853 (2009) (describing public streets and parks as traditional public fora).
        11
           When asked at argument whether the City could cite any case in which private citizens
were permitted to silence the speech of others in a traditional public fora, counsel for the City
stated he could not.
                                               11
               Case: 13-11499        Date Filed: 03/20/2014       Page: 12 of 13


citizens by calling the police. Cf. Shelley v. Kraemer, 334 U.S. 1, 20, 68 S. Ct.
836, 845, 92 L. Ed. 1161 (1948) (invalidating private racially restrictive covenants

because the covenants were enforced by the state, which created state action

sufficient to deny the “equal protection of the laws” guaranteed by that

Amendment). 12

       Moreover, § 62-77 states that “an officer of the City may enforce [the

loitering provision] against any person remaining in a public area . . . after the sign

is posted.” Record, Doc. 16, at 13 (emphasis added). No definition is provided for

the term remain, and the common definition—“to stay in the same place,”

Webster’s New World Dictionary 1134 (3d College ed. 1988)—provides a citizen

with immense discretion to use the police to enforce the loitering provision and

thus creates a risk of targeted enforcement based on the content or viewpoint of an

individual’s speech. How long must one stay in the same place to violate § 62-77?

Five minutes? One minute? Citizens are left to wonder.

       A government regulation that allows arbitrary application is inherently
       inconsistent with a valid time, place, and manner regulation because
       such discretion has the potential for becoming a means of suppressing
       a particular point of view. The lack of objective criteria in the
       governmental exemption readily lends itself to harsh and
       discriminatory enforcement by local prosecuting officials, against
       particular groups deemed to merit their displeasure, [and] results in a


       12
          A person who violates § 62-77 is subject to a $60 civil penalty, a fine not to exceed
$500, or imprisonment not to exceed 60 days.
                                                12
                Case: 13-11499        Date Filed: 03/20/2014        Page: 13 of 13


       continuous and pervasive restraint on all freedom of discussion that
       might reasonably be regarded as within its purview.

CAMP Legal Def. Fund, Inc. v. City of Atlanta, 451 F.3d 1257, 1279 (11th Cir.

2006) (internal quotation marks and citations omitted).

       The amount of discretion § 62-77 provides is alarming. Private citizens are

permitted to have the City regulate speech on traditional public fora for any reason.

Additionally, § 62-77 provides no standards for enforcement, leaving City officers

free to enforce the prohibition on the basis of the content or viewpoint of an

individual’s speech. We therefore hold that § 62-77 is unconstitutional.

                                                 IV.

       The Ordinance’s ban on targeted picketing, § 62-79 is content-neutral,

furthers a significant government interest, is narrowly tailored, and leaves open

ample alternative channels for speech. It is, therefore, facially constitutional, and

the District Court properly dismissed the Plaintiff’s challenge as to § 62-79.13

However, § 62-77 grants private citizens unbridled discretion to invoke the City’s

power to regulate speech in public fora abutting private residences. We conclude

that the loitering provision is facially unconstitutional and invalid. The District

Court’s judgment is, accordingly,

       AFFIRMED in part and REVERSED in part.

       13
          In light of the fact that the dismissal of the Plaintiffs’ challenge to § 62-79 was proper,
we also affirm the District Court’s denial of a preliminary injunction as to that section.
                                                 13